Exhibit 10.4
2 August 2011
CCA ACKNOWLEDGMENT
We, the undersigned, refer to the Co-operation and Contribution Agreement which
is dated on or about the date of this acknowledgment and which we have each
entered into (the CCA). Words and expressions used in this acknowledgment have
the same meaning as in the CCA, unless the context requires otherwise.
1. Regulatory approvals
We each agree that, despite the terms of the CCA, once the following approvals,
consents, clearances or confirmations, as appropriate, are granted, given, made
or obtained or, as appropriate, the relevant waiting periods have expired, Bidco
shall be entitled to free the Offer from the ‘other regulatory approvals’
condition referred to in the Agreed Announcement without the prior written
consent of AM:

•   clearance from the Chinese Ministry of Commerce;   •   clearance from the
European Commission (EC) or confirmation from the EC that the proposed
concentration does not fall within its jurisdiction; and   •   clearance from
the Japanese Fair Trade Commission (FTC) or expiry of the relevant waiting
period if no decision is received by that time from the FTC.

We each agree that, despite the above, if any other approval, consent or
clearance is required by law or regulation (whether in Australia or elsewhere)
in connection with the Takeover Bid and is material to the business or
operations of the Peabody Group, the ArcelorMittal Group or the Macarthur Group
or is otherwise material in the context of the Offer, either Peabody or AM may
(acting in good faith and reasonably), by written notice to the other parties,
add the relevant approval, consent or clearance to the above list.
2. Reserved matters
We each agree that, despite the terms of the CCA, Bidco, Holdco and Peabody
alone will be responsible for:

•   making decisions relating to freeing the Offer from conditions, extending
the Offer Period or otherwise varying the Offer (to the extent that the prior
written consent of AM is not required for such actions under clause 4.3(a) of
the CCA);   •   making any non-material or procedural decisions in relation to
the Offer;   •   establishing a broker handling fee arrangement or an
institutional acceptance facility;   •   making any decision to accelerate the
payment terms under the Offer;   •   engaging a typesetter, printer and mail
house;   •   engaging and liaising with a registry service provider;   •  
engaging and liaising with a public relations firm or firms; and   •   liaising
with ASX Settlement Corporation and ASX and, on procedural matters, ASIC.

Despite the above, AM shall be entitled to participate in one or more of the
above matters if it notifies Bidco, Holdco and Peabody in writing that it would
like to so participate.
3. Other
This acknowledgement is governed by the laws of New South Wales.
______________

Page 1



--------------------------------------------------------------------------------



 



         
 
  Signed for    
 
  Peabody Acquisition Co. No. 2 Pty Ltd in accordance    
 
  with section 127 of the Corporations Act 2001 (Cth)    
 
  by    
 
       
sign here ►
  /s/ Julian Derek Thornton
 
   
 
  Director    
 
       
print name
  Julian Derek Thornton
 
   
 
       
sign here ►
  /s/ Murray Hundleby
 
   
 
  Company Secretary    
 
       
print name
  Murray Hundleby
 
   
 
       
 
  Signed for    
 
  Peabody Acquisition Co. No. 3 Pty Ltd in accordance    
 
  with section 127 of the Corporations Act 2001 (Cth)    
 
  by    
 
       
sign here ►
  /s/ Julian Derek Thornton
 
   
 
  Director    
 
       
print name
  Julian Derek Thornton
 
   
 
       
sign here ►
  /s/ Murray Hundleby
 
   
 
  Company Secretary    
 
       
print name
  Murray Hundleby    
 
       
 
       
 
  Signed for    
 
  Peabody Acquisition Co. No. 4 Pty Ltd in accordance    
 
  with section 127 of the Corporations Act 2001 (Cth)    
 
  by    
 
       
sign here ►
  /s/ Julian Derek Thornton
 
   
 
  Director    
 
       
print name
  Julian Derek Thornton
 
   
 
       
sign here ►
  /s/ Murray Hundleby
 
   
 
  Company Secretary    
 
       
print name
  Murray Hundleby
 
   

Page 2



--------------------------------------------------------------------------------



 



         
 
  Signed for    
 
  ArcelorMittal Netherlands B.V.    
 
  by its attorney    
 
       
sign here ►
  /s/ Carole Whittall
 
   
 
  Attorney    
 
       
print name
  Carole Whittall
 
     
 
  in the presence of    
 
       
sign here ►
  /s/ Paul Schroder
 
   
 
  Witness    
 
       
print name
  Paul Schroder
 
   
 
       
 
  Signed for    
 
  ArcelorMittal Mining Australasia B.V.    
 
  by its attorney    
 
       
sign here ►
  /s/ Carole Whittall
 
   
 
  Attorney    
 
       
print name
  Carole Whittall
 
     
 
  in the presence of    
 
       
sign here ►
  /s/ Paul Schroder
 
   
 
  Witness    
 
       
print name
  Paul Schroder
 
   

Page 3